DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/28/2020, 07/16/2021, 10/20/2021, and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (2020/0366817, of record).

Regarding claim 1, Chang discloses a camera module (Figure 2, 1, camera module), comprising: a lens module (30, optical lens assembly) including a plurality of lenses ([0064]); a housing accommodating the lens module (20, unitary element; [0064]); a reflective member disposed in front of the lens module (70, optical path folding element); an image sensor module configured to receive light passing through the lens module (IS, image sensor); and a first light shielding plate (510, light blocking sheet, closest to IS, image sensor) disposed in the housing in a space between the lens module and the image sensor module (Figure 2).

Regarding claim 6, Chang discloses the camera module of claim 1, further comprising a second light shielding plate disposed in the space between the lens module and the image sensor module (510, light blocking sheet, closest to 310, lens element), and spaced apart from the first light shielding plate in an optical axis direction (Figure 2, both 510, light blocking sheets, are spaced apart by 520, spacing elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2020/0366817, of record) in view of Choi et al. (2018/0031798, of record).

Regarding claim 2, Chang discloses the camera module of claim 1, wherein the first light shielding plate defines an opening through which the light passes (Figure 5, 511, non-circular opening).
Chang fails to teach a plurality of protrusions is disposed on an inner wall of the opening. Chang and Choi are related because both teach a camera module.
Choi discloses a camera module comprising a plurality of protrusions is disposed on an inner wall of the opening (Figures 4B, 6, and 7; 11, protruding portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Choi and provide a plurality of protrusions is disposed on an inner wall of the opening. Doing so would allow for increased flare prevention, thereby improving imaging quality.

Regarding claim 3, the modified Chang discloses the camera module of claim 2, wherein each of the protrusions comprise a convex curved surface (Choi: at least [0040]).

Regarding claim 7, Chang discloses the camera module of claim 6, wherein the second light shielding plate defines an opening through which the light passes (Figure 5, 511, non-circular opening).
Chang fails to teach a plurality of protrusions disposed on an inner wall of the opening, and each of the protrusions comprise a convex curved surface. Chang and Choi are related because both teach a camera module.
Choi discloses a camera module comprising a plurality of protrusions is disposed on an inner wall of the opening (Figures 4B, 6, and 7; 11, protruding portions), and each of the protrusions comprise a convex curved surface (at least [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Choi and provide a plurality of protrusions disposed on an inner wall of the opening, and each of the protrusions comprise a convex curved surface. Doing so would allow for increased flare prevention, thereby improving imaging quality.

Claims 4, 5, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2020/0366817, of record) in view of Yokota et al. (2004/0228011).

Regarding claim 4, Chang discloses the camera module of claim 1, but fails to teach wherein at least one surface of the first light shielding plate is surface-treated to scatter light. Chang and Yokota are related because both teach a lens module.
Yokota discloses a lens module wherein at least one surface of the first light shielding plate is surface-treated to scatter light (Figure 3, [0023, 0058]; 31, hood, includes 32, light-shielding plate, and 33, light-shielding barrel; the inner surface of the barrel or the inside surface of the light-shielding plate is taught to have light-reflective surface treatment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the general teachings of Yokota and provide wherein at least one surface of the first light shielding plate is surface-treated to scatter light. Doing so would allow for prevention of ghost occurrence, thereby improving image quality.

Regarding claim 5, Chang discloses the camera module of claim 1, but fails to teach a light absorbing layer disposed on at least one surface of the first light shielding plate. Chang and Yokota are related because both teach a lens module.
Yokota discloses a lens module comprising a light absorbing layer disposed on at least one surface of the first light shielding plate (Figure 3, [0023, 0051, 0053]; 31, hood, includes 32, light-shielding plate, and 33, light-shielding barrel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the general teachings of Yokota and provide a light absorbing layer disposed on at least one surface of the first light shielding plate. Doing so would allow for prevention of ghost occurrence, thereby improving image quality.

Regarding claim 8, Chang discloses the camera module of claim 6, but fails to teach wherein at least one surface of the second light shielding plate is surfaced-treated to scatter light, or a light absorbing layer is disposed on at least one surface of the second light shielding plate. Chang and Yokota are related because both teach a lens module.
Yokota discloses a lens module wherein at least one surface of the second light shielding plate is surfaced-treated to scatter light, or a light absorbing layer is disposed on at least one surface of the second light shielding plate (Figure 3, [0023, 0058]; 31, hood, includes 32, light-shielding plate, and 33, light-shielding barrel; the inner surface of the barrel or the inside surface of the light-shielding plate is taught to have light-reflective surface treatment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the general teachings of Yokota and provide wherein at least one surface of the second light shielding plate is surfaced-treated to scatter light, or a light absorbing layer is disposed on at least one surface of the second light shielding plate. Doing so would allow for prevention of ghost occurrence, thereby improving image quality.

Regarding claim 19, Chang discloses the camera module of claim 1, wherein the housing has a window configured to pass light so that the light that has passed through the lens module is received by the image sensor module (20, unitary element, and 40, image-side assembling member, is viewed to form a window to allow light to reach IS, image sensor).
Chang fails to teach a plurality of protrusions is disposed on an inner wall of the window. Chang and Yokota are related because both teach a lens module.
Yokota discloses a lens module comprising a plurality of protrusions is disposed on an inner wall of the window (Figure 3, 33, light-shielding barrel, includes 35, scattering grooves; [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the general teachings of Yokota and provide a plurality of protrusions is disposed on an inner wall of the window. Doing so would allow for prevention of ghost occurrence, thereby improving image quality.

Regarding claim 20, the modified Chang discloses the camera module of claim 19, wherein each of the protrusions disposed on the inner wall of the window comprise a convex curved surface (Yokota: 35, scattering grooves; [0046]).

Claims 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2020/0366817, of record) in view of Kim et al. (2017/0160511).

Regarding claim 9, Chang discloses the camera module of claim 1, but fails to teach wherein at least one lens of the plurality of lenses has a length of any one axis of two axes, intersecting an optical axis and perpendicular to each other, being smaller than a length the other one axis, and the at least one lens is disposed such that a side surface facing the axis with the smaller length faces a first inner wall of the housing. Chang and Kim are related because both teach a camera module.
Kim discloses a camera module wherein at least one lens of the plurality of lenses has a length of any one axis of two axes, intersecting an optical axis and perpendicular to each other, being smaller than a length the other one axis (Figure 7, vertical length is smaller than horizontal length; [0062]), and the at least one lens is disposed such that a side surface facing the axis with the smaller length faces a first inner wall of the housing (at least Figure 4, 425, plane, faces an inner wall of 401, barrel)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Kim and provide wherein at least one lens of the plurality of lenses has a length of any one axis of two axes, intersecting an optical axis and perpendicular to each other, being smaller than a length the other one axis, and the at least one lens is disposed such that a side surface facing the axis with the smaller length faces a first inner wall of the housing. Doing so would allow for a more miniaturized lens while maintaining optical performance.

Regarding claim 10, the modified Chang discloses the camera module of claim 9, further comprising a first protruding portion protruding from the first inner wall of the housing into the space between the lens module and the image sensor module (Figure 2, flange portion on the image side of 20, unitary element; see Figure A, below).

[AltContent: textbox (Inclined surface)][AltContent: textbox (Groove portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First protruding portion)]
    PNG
    media_image1.png
    595
    834
    media_image1.png
    Greyscale

Figure A


Regarding claim 13, the modified Chang discloses the camera module of claim 10, further comprising a groove portion disposed in the space between the lens module and the image sensor module on the first inner wall of the housing (Figure 2, flange portion includes a groove which connects to the inclined surface; see Figure A, above).

Regarding claim 14, the modified Chang discloses the camera module of claim 13, wherein the first protruding portion has an inclined surface (Figure 2, flange portion on the image side of 20, unitary element, includes an inclined surface facing towards 320, optical axis), and the inclined surface is connected to the groove portion (Figure 2, inclined surface connects to the groove portion; see Figure A, above).

Regarding claim 15, the modified Chang discloses the camera module of claim 13, wherein the first protruding portion and the groove portion are disposed closer to the lens module than the first light shielding plate (Figure 2 and Figure A).

Regarding claim 16, the modified Chang discloses the camera module of claim 9, wherein the at least one lens is disposed such that a side surface facing the axis with the greater length faces a second inner wall of the housing, and a second protruding portion protrudes from the second inner wall into the space between the lens module and the image sensor module (Examiner notes that since the unitary element is viewed to be cylindrical to accommodate the round lenses, the groove portion, first protruding portion, and inclined surface depicted in Figure A, above, are viewed to be circumferentially disposed around the lenses; thus different segments may be considered distinguishable as first and second portions).

Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2020/0366817, of record) in view of Kim et al. (2017/0160511), as applied to claim 9, above, and further in view of Choi et al. (2018/0031798, of record).

Regarding claim 11, the modified Chang discloses the camera module of claim 10, wherein the first protruding portion has an inclined surface (Figure 2, flange portion on the image side of 20, unitary element, includes an inclined surface facing towards 320, optical axis; see Figure A, above).
The modified Chang fails to teach a plurality of protrusions are disposed on the inclined surface. The modified Chang and Choi are related because each teach a camera module.
Choi discloses a camera module comprising a plurality of protrusions disposed on the inclined surface (Figures 4B, 6, and 7; 11, protruding portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chang to incorporate the general teachings of Choi and provide a plurality of protrusions are disposed on the inclined surface. Doing so would allow for increased flare prevention, thereby improving imaging quality.

Regarding claim 12, the modified Chang discloses the camera module of claim 11, wherein each of the protrusions on the inclined surface has a length along the inclined surface and comprise a convex curved surface (Choi: Figures 4B, 6, and 7; 11, protruding portions).

Regarding claim 17, the modified Chang discloses the camera module of claim 16, wherein the second protruding portion has an inclined surface (Examiner notes that since the unitary element is viewed to be cylindrical to accommodate the round lenses, the groove portion, first protruding portion, and inclined surface depicted in Figure A, above, are viewed to be circumferentially disposed around the lenses; thus different segments may be considered distinguishable as first and second portions).
The modified Chang fails to teach a plurality of protrusions is disposed on the inclined surface of the second protruding portion. The modified Chang and Choi are related because each teach a camera module.
Choi discloses a camera module comprising a plurality of protrusions is disposed on the inclined surface of the second protruding portion (Figures 4B, 6, and 7; 11, protruding portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chang to incorporate the general teachings of Choi and provide a plurality of protrusions are disposed on the inclined surface of the second protruding portion. Doing so would allow for increased flare prevention, thereby improving imaging quality.

Regarding claim 18, the modified Chang discloses the camera module of claim 17, wherein each of the protrusions of the second protruding portion has a length along the inclined surface of the second protruding portion and comprise a convex curved surface (Choi: Figures 4B, 6, and 7; 11, protruding portions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872